DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 21, 22, 24, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chae (US 2017/0221979) hereinafter “Chae” in view of Kuon et al. (US 2019/0198801) hereinafter “Kuon” and in further view of Shim et al. (US 2018/0061908) hereinafter “Shim” and Jiang et al. (US 2015/0009441) hereinafter “Jiang”.
Regarding claim 19, Figs. 12A-12C of Chae teach a display device comprising: a substrate (Item BS), including a display region (Fig. 1; Item 130) and a non-display region (Fig. 1; Everything outside of Item 130),a plurality of pixels (Fig. 1, Items PXL) in the display region (Item 130), the plurality of pixels (Items PXL) each including at least one transistor (Combination of Items DE7, GE7 ACT7 and SE7), a storage capacitor (Item Cst) connected to the at least one transistor, and a light emitting element (Item OLED) connected to the at least one transistor; a plurality of scan lines (Items SL) connected to each of the plurality of pixels (Items PXL), the plurality of scan lines (Items SL) extending in a first direction (Left to right across the page in Fig. 12A); a data line (Item DL) connected to each of the plurality of pixels (Items PXL), the data line (Item DL) extending  in a second direction (Up and down across the page in Fig. 12A) crossing the first direction; and a power supply line (Combination of Items UE and PL) supplying a first power voltage to the light emitting element (Item OLED), wherein the at least one transistor includes: an active pattern (Item ACT7) provided on the substrate (Item BS); source and drain electrodes (Items SE7 and DE7, respectively) each connected  to the active pattern (Item ACT7); a gate electrode (Item GE7) provided on the active pattern (Item ACT7) with a gate insulating layer (Item GI) interposed therebetween to overlap the active pattern (Item ACT7); an insulating interlayer (Combination of Items IL1 and IL2) covering the gate electrode (Item GE7) and including a first insulating interlayer (Item IL1) and a second insulating interlayer (Item IL2), which are sequentially stacked; and a protective layer (Item PSV) provided on the insulating interlayer (Combination of Items IL1 and IL2).
Chae does not teach where the insulating interlayer comprises a third insulating interlayer.
Fig. 4A of Kuon teaches where an intermediate electrode (Item 430; equivalent to the Applicant’s third conductive pattern) is present between a second conductive layer (Item 426/424) and an anode electrode (Item 442) and extends in a second direction (In and out of the page; equivalent to up and down across the page in Fig. 12A of Chae); where the third conductive pattern (Item 430) is provided on an insulating interlayer (Item 435; equivalent to the third insulating interlayer), the third conductive pattern (Item 430) being connected to the second conductive pattern (Item 424/426) through a contact hole (Equivalent to the second contact hole).   
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to have the insulating interlayer comprise a third insulating interlayer because the intermediate electrode electrically connects a thin film transistor to an anode electrode when a data line has a two layer structure such that a line resistance of the data line can be reduced (Kuon Paragraph 0099-0100).
Chae does not teach where at least one of the plurality of scan lines is disposed on the second insulating interlayer, and is connected to the gate electrode through a contact hole.
Shim teaches where a gate electrode (Item GAT1) and a scan line (item GL1a) are on different insulating interlayers such that the gate electrode and the scan line are connected through a contact hole (Paragraph 0086).
Jiang teaches that an RC delay is reduced due to a lower parasitic capacitance between scan lines, conducting traces and voltage controlling lines (Paragraph 0007).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have at least one of the plurality of scan lines be connected to the gate electrode through a contact hole because it reduces a resistance of the scan line which yields the advantage of an improvement in the RC delay (Shim Paragraph 0086). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have at least one of the plurality of scan lines be disposed on the second insulating interlayer because the lower the parasitic capacitance between the scan line and the gate, which is directly effected by the amount of dielectric material between the two structures, the more the RC delay will be reduced (Jiang Paragraph 0007).
Regarding claim 21, the combination of Chae, Kuon, Shim and Jiang teaches all of the elements of the claimed invention as stated above.
Chae further teaches where the power line (Item PL) includes: a first conductive pattern (Item UE) extending in the first direction (See Picture 1 above),the first conductive pattern (Item UE) being provided on the first insulating interlayer (Item IL1), a second conductive pattern (Item PL) extending in the first direction (See Picture 1 above), the second conductive pattern (Item PL) being provided on the second insulating interlayer (Item IL2), the second conductive pattern (Item PL) being connected to the first conductive pattern (Item UE).  
Chae does not teach where the power line further includes a third conductive pattern extending in the second direction, the third conductive pattern being provided on the third insulating interlayer, the third conductive pattern being connected to the second conductive pattern through a second contact hole.
Fig. 4A of Kuon teaches where an intermediate electrode (Item 430; equivalent to the Applicant’s third conductive pattern) is present between a second conductive layer (Item 426/424) and an anode electrode (Item 442) and extends in a second direction (In and out of the page; equivalent to up and down across the page in Fig. 12A of Chae); where the third conductive pattern (Item 430) is provided on an insulating interlayer (Item 435; equivalent to the third insulating interlayer), the third conductive pattern (Item 430) being connected to the second conductive pattern (Item 424/426) through a contact hole (Equivalent to the second contact hole).   
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to have the power line further include a third conductive pattern extending in the second direction, the third conductive pattern being provided on the third insulating interlayer, the third conductive pattern being connected to the second conductive pattern through a second contact hole because the intermediate electrode electrically connects a thin film transistor to an anode electrode when a data line has a two layer structure such that a line resistance of the data line can be reduced (Kuon Paragraph 0099-0100).
Regarding claim 22, Chae further teaches where an area of the first conductive pattern (Item UE) is larger than that of the second conductive pattern (Item PL).
Regarding claim 24, Chae further teaches where the device further comprises an emission control line (Paragraph 0164 where at least one of the scan lines provides a light emission control signal) connected to each of the plurality of pixels (Items PXL), the emission control line extending in the first direction. 
Regarding claim 25, Chae further teaches where the emission control line is disposed in a same layer (Where the scan line is in a same layer) as the gate electrode (Item GE7).
Regarding claim 26, Figs. 12B and 12C of Chae further teaches where the storage capacitor (Item Cst) includes: a lower electrode (Item LE) disposed in a same layer as the gate electrode (Item GE7); and an upper electrode (Item UE) overlapping the lower electrode (Item LE), the upper electrode (Item UE) being disposed on the first insulating interlayer (Item IL1), wherein, in a plan view, an opening is not defined in the upper electrode (Item UE). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chae (US 2017/0221979) hereinafter “Chae” in view of Kuon et al. (US 2019/0198801) hereinafter “Kuon”, Shim et al. (US 2018/0061908) hereinafter “Shim” and Jiang et al. (US 2015/0009441) hereinafter “Jiang” and in further view of Jeong et al. (US 2018/0151658) hereinafter “Jeong”.
Regarding claim 20, the combination of Chae, Kuon, Shim and Jiang teaches all of the elements of the claimed invention as stated above.
Chae does not teach where the gate electrode connected to the at least one of the plurality of scan lines is a conductive pattern having an island shape.
Jeong teaches where a gate electrode connected to the at least one of the plurality of scan lines is a conductive pattern having an island shape (Item GAT).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the gate electrode connected to the at least one of the plurality of scan lines be a conductive pattern having an island shape because it allows for the gate electrode to have a smaller footprint such that other structures can be included in the same layer of the device in a close manner which results in smaller footprint of the overall device.
Alternatively, Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kuon et al. (US 2019/0198801) hereinafter “Kuon” in view of Chae (US 2017/0221979) hereinafter “Chae” and in further view of Shim et al. (US 2018/0061908) hereinafter “Shim” and Jiang et al. (US 2015/0009441) hereinafter “Jiang”.
 Regarding claim 19, Fig. 4A of Kuon teaches a display device comprising: a substrate (Item 410) including a display region (Item A/A) and a non-display region (Item N/A); a plurality of pixels (Items 160) in the display region (Item A/A), the plurality of pixels (Items 160) each including at least one transistor (Item 420) , a storage capacitor (Paragraph 0052) connected to the at least one transistor (Item 420), and a light emitting element (Item 440) connected to the at least one transistor (Item 420); a plurality of scan lines (Items GL) connected to each of the plurality of pixels (Items 160), the plurality of scan lines (Items GL) extending in a first direction (Left and right across the page); a data line (Item DL) connected to each of the plurality of pixels (Items 160), the data line (Item DL) extending in a second direction (Up and down across the page); and a power supply line (Item VDD) supplying a first power voltage to the light emitting element (Item 440), wherein the at least one transistor (Item 420) includes: an active pattern (Item 428) provided on the substrate (Item 410), source and drain electrodes (Bottom portions of Items 424 and 426) each connected to the active pattern (Item 426); a gate electrode (Item 422) provided on the active pattern (Item 428) with a gate insulating layer (Item 431) interposed therebetween to overlap the active pattern (Item 428); an insulating interlayer (Combination of Items 433 and 435) covering the gate electrode (Item 422) and including a second insulating interlayer (Item 433) and a third insulating interlayer (Item 435), which are sequentially stacked; and a protective layer (Item 437) provided on the insulating interlayer (Combination of Items 433 and 435).
Kuon does not teach where the insulating interlayer includes a first insulating interlayer.
Fig. 12A-12C of Chae teaches where a capacitor (Item CST) comprises an upper electrode (Item UE) which is part of a first conductive pattern (Item UE), where the first conductive pattern (Item UE) is separated from a gate electrode (Item GE7) by a first insulating interlayer (Item IL1) and is separated from a second conductive pattern (Item PL) by a second insulating interlayer (Item IL2), and where the first conductive pattern (Item UE) is connected to the second conductive pattern (Item PL) through a first contact hole (Item CH3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the insulating interlayer include a first insulating interlayer because the first conductive pattern acts as an upper electrode of a storage capacitor (Chae Paragraph 0111) and the first insulating interlayer electrically isolates the upper electrode of the capacitor from the lower electrode of the capacitor (Chae Paragraph 0246). 
Kuon does not teach where at least one of the plurality of scan lines is disposed on the second insulating interlayer, and is connected to the gate electrode through a contact hole.
Shim teaches where a gate electrode (Item GAT1) and a scan line (item GL1a) are on different insulating interlayers such that the gate electrode and the scan line are connected through a contact hole (Paragraph 0086).
Jiang teaches that an RC delay is reduced due to a lower parasitic capacitance between scan lines, conducting traces and voltage controlling lines (Paragraph 0007).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have at least one of the plurality of scan lines be connected to the gate electrode through a contact hole because it reduces a resistance of the scan line which yields the advantage of an improvement in the RC delay (Shim Paragraph 0086). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have at least one of the plurality of scan lines be disposed on the second insulating interlayer because the lower the parasitic capacitance between the scan line and the gate, which is directly effected by the amount of dielectric material between the two structures, the more the RC delay will be reduced (Jiang Paragraph 0007). 
Regarding claim 21, the combination of Kuon, Chae, Shim and Jiang teaches all of the elements of the claimed invention as stated above.
Kuon further teaches where the power line includes: a second conductive pattern (Item 424/426) extending in the first direction, the second conductive pattern (Item 424/426)  being provided on the second insulating interlayer (Item 433); a third conductive pattern (Item 430) extending in the second direction, the third conductive pattern (Item 430) being provided on the third insulating interlayer (Item 435), the third conductive pattern (Item 430) being connected to the second conductive pattern (Item 424/426).
Kuon does not teach where the power line further includes a first conductive pattern extending in the first direction, the first conductive pattern being provided on the first insulating interlayer nor the second conductive pattern being connected to the first conductive pattern.
Fig. 12A-12C of Chae teaches where a capacitor (Item CST) comprises an upper electrode (Item UE) which is part of a first conductive pattern (Item UE), where the first conductive pattern (Item UE) is separated from a gate electrode (Item GE7) by a first insulating interlayer (Item IL1) and is separated from a second conductive pattern (Item PL) by a second insulating interlayer (Item IL2), and where the first conductive pattern (Item UE) is connected to the second conductive pattern (Item PL) through a first contact hole (Item CH3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the power line further include a first conductive pattern extending in the first direction, the first conductive pattern being provided on the first insulating interlayer and the second conductive pattern being connected to the first conductive pattern through a first contact hole because the first conductive pattern acts as an upper electrode of a storage capacitor (Chae Paragraph 0111) and the first insulating interlayer electrically isolates the upper electrode of the capacitor from the lower electrode of the capacitor (Chae Paragraph 0246). 
Alternatively, Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kuon et al. (US 2019/0198801) hereinafter “Kuon” in view of Chae (US 2017/0221979) hereinafter “Chae”, Shim et al. (US 2018/0061908) hereinafter “Shim” and Jiang et al. (US 2015/0009441) hereinafter “Jiang” and in further view of Jeong et al. (US 2018/0151658) hereinafter “Jeong”.
Regarding claim 20, the combination of Kuon, Chae, Shim and Jiang teaches all of the elements of the claimed invention as stated above.
Chae does not teach where the gate electrode connected to the at least one of the plurality of scan lines is a conductive pattern having an island shape.
Jeong further teaches where the gate electrode connected to the at least one of the plurality of scan lines is a conductive pattern having an island shape (Item GAT).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the gate electrode connected to the at least one of the plurality of scan lines be a conductive pattern having an island shape because it allows for the gate electrode to have a smaller footprint such that other structures can be included in the same layer of the device in a close manner which results in smaller footprint of the overall device.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Chae (US 2017/0221979) hereinafter “Chae” in view of Kuon et al. (US 2019/0198801) hereinafter “Kuon”, Shim et al. (US 2018/0061908) hereinafter “Shim” and Jiang et al. (US 2015/0009441) hereinafter “Jiang” and in further view of Kim et al. (US 2016/0233253) hereinafter “Kim2” and in further view of Choi et al. (US 2011/0227098) hereinafter “Choi”.
Regarding claim 27, the combination of Chae, Kuon, Shim and Jiang teaches all of the elements of the claimed invention as stated above except where the device further comprises: an initialization line supplying an initialization voltage to the plurality of pixels, where the initialization line includes: a first initialization conductive pattern disposed on the second insulating interlayer, the first initialization conductive pattern extending in the first direction.
Kim2 teaches where a display device includes an initialization line (Item 30) supplying an initialization voltage to the plurality of pixels, where an initialization line (Item 30) includes a first initialization conductive pattern disposed in a same layer as an active pattern, the first initialization conductive pattern extending in the first direction (Paragraph 0112).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the device further comprise an initialization line supplying an initialization voltage to the plurality of pixels, where an initialization line includes a first initialization conductive pattern disposed on the second insulating interlayer, the first initialization conductive pattern extending in the first direction because the initialization line applies an initialization voltage to the pixel (Kim2 Paragraph 0112).
Chae does not teach where the initialization line further comprises a second initialization conductive pattern disposed on the third insulating interlayer, the second initialization conductive pattern extending in the second direction.
Choi teaches a device having an initialization line that includes a first and a second initialization conductive pattern, where the second initialization conductive pattern (Item 12B) is on a different layer from the first initialization conductive pattern (Item 12A) and is perpendicular to the first initialization conductive pattern (Item 12A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the initialization line further include: a second initialization conductive pattern disposed on the third insulating interlayer, the second initialization conductive pattern extending in the second direction because this reduces or minimizes a voltage drop of the initialization power source (Choi Paragraph 0015).
Allowable Subject Matter
Claims 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the prior art of record does not suggest, teach or motivate one having ordinary skill in the art to have the power line include a first conductive pattern mainly extending in the first direction, the first conductive pattern being provided on the first insulating interlayer; a second conductive pattern main extending in the first direction, the second conductive pattern being provided on the second insulating interlayer, the second conductive pattern being connected to the first conductive pattern through a first contact hole; and a third conductive pattern main extending in the second direction, the third conductive pattern being provided on the third insulating interlayer, the third conductive pattern being connected to the second conductive pattern through a second contact hole along with the limitations in claim 1.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 23, the prior art of record does not suggest, teach or motivate one having ordinary skill in the art to have the resistances of the second conductive pattern and third conductive pattern be smaller than a resistance of the first conductive pattern along with the limitations in claims 19 and 21.
Response to Arguments
Applicant’s arguments, see Applicant’s REMARKS, filed 01/27/2022, with respect to the mainly extending direction of the second conductive pattern of the power line in claim 1 have been fully considered and are persuasive.  Therefore the rejections of claim 1-5 and 7-18 have been withdrawn. 
Applicant’s arguments, see Applicant’s REMARKS, filed 01/27/2022, with respect to the rejection(s) of claim(s) 19 under 35 USC 103(a), specifically the scan line on the second insulating interlayer, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jiang and Shim.
Applicant's arguments filed 01/27/2022 with respect to the rejection of claim 19 under 35 USC 103(a), specifically with respect to the Kuon reference, have been fully considered but they are not persuasive.
Specifically, the Applicant argues that Kuon does not teach a third insulating interlayer and therefore does not remedy the deficiencies of Chae. The Applicant draws support from the disclosure of only three insulating layers between the anode and gate in Kuon vs four insulating layers being present between the anode and the gate in the Applicant’s invention. While the Examiner agrees that there are only three insulating layers in between the anode and gate of Kuon, the Examiner disagrees that Kuon does not supply motivation for why one having ordinary skill in the art would have a third insulating interlayer in the structure of Chae. The Examiner relies on the teaching in Kuon to show why one having ordinary skill in the art would seek to include an additional insulating interlayer and conductive pattern between the anode and gate of Chae. The motivation provided by Kuon to include an additional conductive pattern and insulating interlayer is given as “the intermediate electrode electrically connects a thin film transistor to an anode electrode when a data line has a two layer structure such that a line resistance of the data line can be reduced (Kuon Paragraph 0099-0100)” in the rejection above.  Thus, the Kuon reference provides the motivation for why one having ordinary skill in the art would seek to include an additional conductive pattern and insulating interlayer (third insulating interlayer) in the structure of Chae. As such, the Examiner does not find the Applicant’s argument persuasive and continues to rely on the teachings in Kuon along with the teachings in Chae to read on the limitations in claim 19 concerning the third insulating interlayer.
Lastly, the Applicant does not specifically address/argue against the combination of Kuon and Chae and the motivations provided in the alternative rejection of claim 19 with respect to the inclusion of a first insulating interlayer in the Kuon reference. Therefore, the Examiner continues to rely on the combination and has no specific rebuttal.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891